 Case 8:17-cv-01301-CJC-JDE Document 73 Filed 10/31/19 Page 1 of 1 Page ID #:1129

                                UNITED STATES DISTRICT COURT
                               CENTRAL DISTRICT OF CALIFORNIA                     JS-6
                                     CIVIL MINUTES – GENERAL

 Case No.         SACV 17-01301-CJC (JDEx)                          Date       October 31, 2019
 Title            Ricardo Bruno et al v. County of Los Angeles


 Present: The Honorable          CORMAC J. CARNEY, UNITED STATES DISTRICT JUDGE
           Gabriela Garcia                          None Reported                         __________
                Deputy Clerk                   Court Reporter / Recorder                   Tape No.
           Attorneys Present for Plaintiffs:                  Attorneys Present for Defendants:
                      None Present                                     None Present


 PROCEEDINGS:              (IN CHAMBERS) ORDER DISMISSING ACTION WITH PREJUDICE
                           ON STIPULATION TO DISMISS CASE

       The Court, having been advised by the Defendant that this action has been resolved by
a Stipulation to Dismiss Case [72], hereby orders this action dismissed with prejudice. The
Court hereby orders all proceedings in the case vacated and taken off calendar.




                                                                                      -       :       -
                                                    Initials of Deputy Clerk    gga




CV-90 (06/04)                             CIVIL MINUTES - GENERAL                                 Page 1 of 1
